Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to applicant arguments filled on 01/04/2021 for application 16/403915.
Claims 1, 9, 10, 11, 19, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1 and 11 recite associating results with standard of car data, recommending a course of action, and displaying a report. The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set of user data. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a processor”, “user interface”, and a “matrix”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving test result, which is considered limitation directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 16 where “another embodiment, a system is provided, the system including a processor, a software adapted to be executed on said processor, said software comprising instructions for receiving a test result data, wherein said test result data represents a result of a test on a physical specimen, associating said test result data with a standard-of-care data, wherein said standard-of-care data represents a recommended course of action for the condition represented by the test result data, and transforming said specimen data and said standard-of-care data into a human-readable form”.

Paragraph 182 where “In some embodiments, the Web Layer in FIG. 15 includes a User Interface (UI) layer.  The UI layer may reside on a server, such as, for example, a server running IBM WebSphere or Microsoft's Internet Information Services.”

The claims recite the additional element of receiving test result, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 11-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iliff (US 2005/0010444 A1) in view of Tucker et al. (US 2007/0122824 A1).

In claim 1, method for providing information related to test results, the method comprising:
Iliff teaches:
receiving, by a processor, test result data in an electronic form (abstract);
associating, by the processor, said test result data with standard-of-care data, wherein associating said test result data with the standard-of-care data comprises using linked matrix trees to simultaneously interrogate grids of logic for different diseases, 
accessing, by the processor, based on the matrix structure, a relevant medical treatment content tag for a specific patient condition, wherein said standard-of-care data comprises a recommended course of action for a condition represented by the test result as determined at least in part by the relevant treatment content tag (Para. 102 wherein the matrix application recommends a course of action for treatment, such as recommending lab tests); and
 displaying, via a user interface, a report including said test result data and said standard-of-care data (Fig. 8 and 10 and Para. 102-103).
Iliff does not explicitly teach however Tucker teaches:
defining, by the processor, a matrix structure within the linked matrix trees (Para. 184-185 and Fig. 23 wherein decision trees matrix can be used to link information);

	It would have been obvious to one or ordinary at the time of filling to combine the system and method for assisting medical diagnosis using an anatomic system and cause matrix as seen in Iliff with the decision trees as seen in Tucker. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 2, Iliff teaches the method of claim 1, wherein said report comprises a graphical representation of the test result data (Fig. 8 and 10).

As per claim 3, Iliff teaches the method of claim 1, wherein associating said test result data with the standard-of-care data comprises determining whether medication is being used (Para. 20 wherein history of patient data including treatments, i.e. medication are taught)

As per claim 4, Iliff teaches the method of claim 1, further comprising determining whether the test result data has changed from prior test results (Para. 67-68 wherein tracking changes in results over time is taught).

As per claim 5, Iliff teaches the method of claim 4, further comprising determining information regarding any change in the test result data from prior test results (Para. 67-68).

As per claim 6, Iliff teaches the method of claim 1, further comprising associating at least one of demographic data, medication data, or prior test results with the standard-of-care data (Para. 17).


Claims 11-16 recite substantially similar limitations as seen in claims 1-6 and hence are rejected for similar rationale as noted above. 

Claim 7-10 and 17-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iliff (US 2005/0010444 A1) in view of Tucker et al. (US 2007/0122824 A1)  as applied to claim1-6 and 11-16 above, and further in view of Hoffman et al. (US 2007/0033075 A1).

As per claim 7, Iliff teaches the method of claim 1 wherein the test result data and the standard-of- care data are associated with at least one of chronic kidney disease, osteoporosis, or thyroid disease (Para. 17-19 results are associated with disease). Iliff and Tucker do not explicitly teach wherein the disease can be a kidney, osteoporosis, or thyroid however Hoffman teaches wherein the disease can be a kidney disease as seen in Para. 13. and 97.  
	It would have been obvious to one or ordinary at the time of filling to combine the system and method for assisting medical diagnosis using an anatomic system and cause matrix as seen in Iliff with the decision trees as seen in Tucker further with the type the specific disease type as seen in Hoffman. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Iliff in view of Tucker teach the method of claim 7. Iliff and Tucker do not explicitly teach however Hoffman teaches further comprising: 

evaluating the test result data in order to identify when at least a portion of the test result data fits into an acceptable range and when at least the portion of the test result data is above or below the acceptable range (Para. 92-94); 
wherein the report includes information regarding the test result data compared to the acceptable range (Para. 92-94).
	It would have been obvious to one or ordinary at the time of filling to combine the system and method for assisting medical diagnosis using an anatomic system and cause matrix as seen in Iliff with the decision trees as seen in Tucker further with tracking out of range results as taught in Hoffman. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Iliff in view of Tucker and Hoffman teach the method of claim 8. Iliff  and Tucker do not explicitly teach however Hoffman further teaches the method of claim 8 further comprising: 
retrieving guideline data corresponding to a set of medical practice guidelines (Para. 48); and 
condensing the relevant medical treatment content tag from the set of medical practice guidelines (Para. 7-9, 37, and 48) ; 


As per claim 10, Iliff in view of Tucker and Hoffman teach the method of claim 9. Iliff and Tucker do not explicitly teach however Hoffman further teaches method of claim 9 wherein the condensing of the relevant medical treatment content tag comprises condensing the relevant medical data content tag from narrative advice condensed from the set of medical practice guidelines (Para. 52, 60, and 66). The motivation to combine references is the same as seen in claim 8.

Claims 18-20 recite substantially similar limitations as seen in claims 8-10 and hence are rejected for similar rationale as noted above. 

Response to Arguments
The Applicant argues the 101 rejection. The Applicant argues that amended claims recite details for producing recommendation as part of the standard of care- which can quickly make medically accurate recommendations for courses of action such as test and treatments in the face of voluminous textual guideline information. The Examiner agrees that the claims recite producing a recommendation, however this on its own is not sufficient to overcome the 101 rejection. The claims are still directed to an abstract idea without significantly more as seen in the updated 101 rejection above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686